DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 2 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Independent claim 1 claims: “a plastically or elastically deformable molded body having an upper side forming a support surface.” Dependent claim 2 discloses: “wherein the support surface is formed by an upper side of the plastically or elastically deformable molded body.”  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) The claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-4, 8-10, 12 and 14 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Randall (US20090236140).
Regarding claim 1, Randall discloses a holder (10) for an electronic device (20), the holder comprising: 
	a plastically or elastically deformable molded body (Paragraph 0179 – Thermoplastic elastomers (TPE) is a cushioning gel) having an upper side forming a support surface (60)(62) on which the electronic device can be placed (Paragraph 0175 – FIGS. 25A-B can be embedded in a "gel" type skin to easily "enable" common wireless devices to be charged by the charging pad of this invention.  FIG. 26 shows the two halves of a gel-type case, consisting of an upper section 60 and a lower section 62), the body and the support surface being deformable and shapable to the outer surface of 
	a charging device set in the body for wirelessly charging the electronic device in contact with the support surface of the body (Paragraph 0177 – [a] gel case, and the wireless power Assembly, which is insert-molded into the gel case.).
 
Regarding claim 2, Randall discloses the holder according to claim 1, wherein the support surface is formed by an upper side of the plastically or elastically deformable molded body (Paragraph 0177 – gel case). 
 
Regarding claim 3, Randall discloses the holder according to claim 2, wherein the plastically or elastically deformable molded body is a gel mat or a gel pad with a skin and a filling (Paragraph 0175 - a "gel" type skin). 
 
Regarding claim 4, Randall discloses the holder according to claim 1, wherein the support surface is formed by an upper side of a flexible sheet or film on whose lower side is provided plastically or elastically deformable gel (Paragraph 0175 - two halves of a gel-type case, consisting of an upper section 60 and a lower section 62). 

 Regarding claim 8, Randall discloses the holder according to claim 4, further comprising: a rigid shell (64)(70) in which the flexible sheet is held or the molded body or the gel pad is received (Paragraph 0179). 
 
claim 9, Randall discloses the holder according to claim 8, wherein the plastically or elastically deformable material is between the rigid shell and the flexible sheet held thereon (Paragraph 0180 – 0181). 
 
Regarding claim 10, Randall discloses the holder according to claim 5, further comprising: markings on the support surface for positioning the electronic device when placed on the support surface with respect to the charging device of the holder (Paragraph 0125). 

Regarding claim 12, Randall discloses the holder according to claim 8, further comprising: a cover on the shell (Paragraph 0169) and movable between an open position and a closed position, and that, in its closed position, presses the electronic device against and fixes it to the plastically or elastically deformable molded body or the gel pad.

Regarding claim 14, Randall discloses the holder according to claim 1, wherein the body is made at least partially of an elastically and plastically deformable material that can deform to fit around and to a rear surface of the electronic device but that reverts to its original shape when the device is removed (Paragraph 0179 – Thermoplastic elastomers (TPE) is a cushioning/deformable gel).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Randall (US20090236140) in view of Han et al. (hereinafter Han) (US20100200375).
Regarding claim 6, Randall discloses the holder according to claim 2.

Han discloses wherein thermoplastic elastomer has a high coefficient of thermal conductivity (Paragraph 0103).
It would have been obvious to one of ordinary skill in the art, before the effective filing date to incorporate the high coefficient of thermal conductivity [of TPE] into the [TPE] deformable body of Randall.
One having ordinary skill in the art would have been motivated to incorporate to dissipate the heat from the electronic device.

Claim 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Randall (US20090236140) in view of Drori et al. (hereinafter Drori) (US20150065210).
Regarding claim 13, Randall discloses the holder according to claim 12.
Randall does not expressly disclose wherein the cover is transparent in a cover section thereof that covers the electronic device. 
Drori discloses wherein the cover is transparent in a cover section thereof that covers the electronic device (Paragraph 0039).
It would have been obvious to one of ordinary skill in the art, before the effective filing date to incorporate the transparent cover section of Drori into the cover of Randall
One having ordinary skill in the art would have been motivated to incorporate the transparent cover section to protect surfaces on the electronic device.

Response to Arguments
Applicant's arguments filed 1 July 2021 have been fully considered but they are not persuasive. 
The applicant argues on page 6: “This reference is said to recite a TPE or thermoplastic elastomer that has both thermoplastic and elastomeric properties. In Randall, however this element is part of a so- called "constellation" and, according to {0069 "... the constellation module 64 is embedded in a "shell"-type housing 102 for a mobile phone." The discussion in {0177 and 0178 of Randall relates wholly to the casing of the cell phone, as clearly disclosed in 40174-0176. In fact the deformability of the "constellation" of Randall is limited since this structure carries exposed charging contacts that need to be exactly position to work with the exposed contacts of a standard charger. Every embodiment of Randall relates to a charging system involving the physical and electrical direct connection of contacts on the charger with contacts on the cell phone.” The examiner disagrees. 
At minimum, the following segments and figures from the specification of the Randall reference disclose suggest a holder with a "plastically and elastically deformable body."
[0039] FIG. 28 is a perspective view of a constellation module showing the gel 
case and the wireless power assembly. 
Figure 28 explicitly shows a constellation module (64) being combined with the gel case as supported by Paragraph 0175 that states: “In an alternate embodiment of the invention, the example constellation module 64 shown in FIGS. 25A-B can be embedded in a "gel" type skin.


    PNG
    media_image1.png
    273
    442
    media_image1.png
    Greyscale


[0040] FIG. 29A is a cut-away view of an example gel case structure and mounting of the constellation module.
Paragraph 0178 discloses a [potential] negative result wherein: “In particular the gel material should not flow into the connector cavity 78 thereby interfering with the electrical connection to the device… the material should also be blocked from the top and bottom surface of the constellation module 64.  Any material on either the top or bottom of the constellation module will interfere with operation and increase the overall thickness of the design.

    PNG
    media_image2.png
    204
    364
    media_image2.png
    Greyscale

 [0041] FIG. 29B is an enlarged cross-section of a portion of the cut-away side view of FIG. 29A, showing the flexible circuit carrier and flexible circuit of the constellation module.
	Paragraph 0179 discloses: “As shown in FIG. 29B, the flexible circuit 72 is laminated to a carrier 66 to provide stability and durability. The laminate is insert-molded within the TPE or other "gel" material.”


    PNG
    media_image3.png
    157
    496
    media_image3.png
    Greyscale


The examiner maintains the use of the Randall (US20090236140) to reject the current application as said reference teaches each limitation of independent claim 1.

The applicant argues on page 6: “. Randall does not show or suggest a holder with a "plastically and elastically deformable body" but instead a small part of a telephone shell that is made of a laminate with elastomeric properties. This is altogether different from a charger with a body into which a cell phone can be pressed and in fact partially 
The examiner maintains the use of the Randall (US20090236140) to reject the current application as said reference teaches each limitation of independent claim 1.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Xanthia C Cunningham whose telephone number is (571)270-1963.  The examiner can normally be reached on M-Thurs 6 am - 3 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jayprakash N Gandhi can be reached on (571) 272-3740.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





9 September 2021